Citation Nr: 0014615	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  93-02 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a schizoaffective 
disorder, currently evaluated as 50 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1992 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of 30 percent for a mixed bipolar 
disorder.  In April 1999, the RO re-characterized the 
veteran's service-connected mixed bipolar disorder as a 
schizoaffective disorder and assigned an increased (50 
percent) rating.  In September 1999, the Board remanded the 
veteran's appeal for further development.


FINDING OF FACT

The service-connected schizoaffective disorder affects the 
veteran to such an extent that he experiences total social 
and industrial inadaptability.  


CONCLUSION OF LAW

An increased (100 percent) schedular rating for a 
schizoaffective disorder is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9211 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected 
schizoaffective disorder is manifested by symptomatology that 
is so disabling that he is unable to work or socialize.  
Specifically, he alleges that his problems include anxiety, 
depression, social isolation, suicidal thoughts, difficulty 
sleeping, and violent outbursts, as well as problems with 
sleep, appetite, and energy.

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings which is based, 
as far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of entitlement to 
an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for an increase must now include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  (The Board notes that the veteran was advised of 
the new criteria in the May 1997 supplemental statement of 
the case.)

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9211 
(1999).

The criteria in effect prior to those listed above provided 
for a 100 percent rating when active psychotic manifestations 
were of such extent, severity, depth, persistence, or 
bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent rating was assignable with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent rating was 
warranted when there was considerable impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9205 (1996). 

Initially, the Board notes that the RO, since first granting 
service connection for a psychiatric disorder in 1968, has 
re-characterized the service-connected disability on three 
occasions-as a psychophysiologic cardiovascular reaction 
with cardiac arrhythmia, a mixed bipolar disorder, and, most 
recently, as a schizoaffective disorder.  See RO decisions 
entered in August 1968, February 1990, and April 1999.  
Tellingly, 38 C.F.R. § 4.125(b) (1999) provides that, "[i]f 
the diagnosis of a mental disorder is changed, the rating 
agency shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition."  Given a November 1999 VA examiners' opinion 
that the veteran experiences a panic disorder associated with 
the service-connected schizoaffective disorder, and because 
no distinction has previously been made between non-service-
connected psychiatric manifestations and those that are 
related to service-connected disability, the Board will 
analyze all psychiatric manifestations as part of the 
service-connected entity.  

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

The Board finds that the criteria for a 100 percent rating 
for schizoaffective disorder are characteristic of the 
veteran's disability.  In other words, he experiences adverse 
symptomatology that causes him to be unemployable.  
Specifically, a March 1992 treatment record shows that ". . 
. due to his psychiatric condition [the veteran] is 
permanently disabled and in need of long term psychiatric 
care."  Similarly, a May 1993 VA treatment record shows that 
the veteran was only marginally functioning and was unable to 
work.  Moreover, the most recent VA and private treatment 
records show the veteran's complaints and/or treatment for 
anxiety, depression, social isolation, periodic suicidal 
thoughts, difficulty sleeping, and violent outbursts/problems 
with his temper, as well as complaints of decreased sleep, 
appetite, and energy.  See VA treatment records dated from 
July 1991 to March 1994; private treatment record dated in 
March 1994. 

Likewise, letters from the veteran's therapists show, among 
other things, that the veteran is unemployable.  See VA 
letters dated in July 1994, March 1995, June 1997, and April 
1998.  The Board notes that these handwritten letters were 
signed by physicians and, at least one letter, was signed by 
the chief of a VA mental health clinic.  These letters also 
indicate that the veteran had been under treatment since 
December 1987, was seen on a weekly basis, and was taking 
Prozac.  Additionally, the March 1995 letter shows that the 
veteran had bouts of anxiety that interfered with daily 
function and fulfillment of routine responsibilities.  The 
June 1997 letter also indicates that the veteran had suicidal 
thoughts and explosive behavior, that he could not cope with 
moderate stress, and that examination disclosed depression, 
marked anxiety, irritability, significantly impaired 
concentration, and limited insight.  The April 1998 letter 
indicates that the veteran was unable to function, was 
struggling to keep a job because of impaired concentration 
and memory, had a history of violence, and was functioning at 
a very limited level, being unable to handle stress.

Similarly, the most recent VA examiners reported that the 
veteran experienced adverse symptomatology which made him 
unable to obtain or retain employment.  Specifically, when 
examined in March 1998, the veteran was extremely anxious, 
and had a depressed mood and affect that were marked by 
psychomotor agitation and rapid speech.  His thoughts were 
focused on somatic sensations; his concentration, while 
acceptable, was below average.  Short-term memory was poor.  
Insight and problem-solving skills were deficient.  It was 
opined that he would not be able to sustain employment in the 
foreseeable future.

Likewise, when examined in November 1998, it was reported 
that the veteran had mood swings with hypomanic episodes 
characterized by violence and periods of severe depression.  
He believed he was being watched at all times.  It was opined 
that the veteran's work performance had been increasingly 
affected by the panic attacks and depression.  It was 
reported that he was unable to earn a living.  On 
examination, the veteran was extremely anxious, his mood was 
depressed, thought processes were concrete, he had ideas of 
reference, he had an impulse control problem, he had daily 
panic attacks, and his cognitive efficiency was severely 
reduced.  His memory and concentration were quite impaired, 
and judgment was compromised by stress.  It was opined that

. . . [t]he veteran is basically socially 
isolated and has no friends and few 
activities to divert himself from his 
anxiety and depression[,] . . . the 
veteran has been suffering from a panic 
disorder since the service and it
. . . has rendered the veteran to be 
virtually unemployable. . . [and he] has 
serious symptoms of depression, panic 
attacks and ideas of reference all 
related to schizoaffective disorder.  In 
. . . addition . . ., this veteran is 
totally socially isolated[,] . . . cannot 
be around people[, and] . . . is barely 
able to work one day a week.

The veteran's Global Assessment of Functioning (GAF) score at 
both recent VA examinations was a 45.  Under DSM IV, these 
GAF scores strongly suggest that the veteran's psychiatric 
disability is manifested by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., being unable to keep a job) or some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

The Board finds the descriptions of the veteran's functional 
impairment significant in light of the old criteria used to 
rate psychotic symptomatology.  Earlier medical evidence was 
not clear as to whether the veteran's unemployability was 
caused solely by his service-connected schizoaffective 
disorder.  Moreover, the April 1997 VA examination reported 
almost no adverse symptomatology (except for paranoia) and 
gave the veteran a GAF score of 60.  However, the March and 
November 1998 VA examination reports make it clear that the 
veteran experiences adverse symptomatology that renders him 
unable to work.  Therefore, the Board finds that the evidence 
regarding the claim for an increased rating is at least in 
relative equipoise.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran meets the 
schedular criteria for the 100 percent rating-total social 
and industrial inadaptability.  Clinical assessments recently 
made, and recent GAF scores support such a conclusion.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for a schizoaffective disorder under the criteria 
in effect prior to November 7, 1996.

Given the award of the highest rating available under the 
schedule, a discussion of the new criteria and whether the 
facts support an increased rating under these new provisions 
is not necessary.


ORDER

An increased (100 percent) rating for a schizoaffective 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

